Case 18-43569-mxm11 Doc 147 Filed 04/20/20 Entered 04/20/20 14:46:55 Page 1 of 12

 

Monthly Operating Report
CASH BASIS

 

CASE NAME: HMSW CPA, PLLC

 

 

CASE NUMBER: _ 18-43569-11MXM

 

 

 

 

JUDGE:

 

UNITED STATES BANKRUPTCY COURT
NORTHERN & EASTERN DISTRICTS OF TEXAS
REGION 6

MONTHLY OPERATING REPORT

MONTH ENDING: Ist 2020

Quarter YEAR

 

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(CASH BASIS-1 THROUGH CASH BASIS-6) AND THE ACCOMPANYING ATTACHMENTS AND,

TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY)IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.

= Managing Member

ae
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY ‘TITLE

 

 

 

 

“
Kent Sharp J /) 7 Jz=
PRINTED NAME OF RESPONSIBLE PARTY DATE
PREPARER:
q , ia
Chie [ LiAg Aa Accountant
ORIGINAL SIGNATURE Of PREPARER TITLE
Coye Wylie af of ¢ ° ZO

 

PRINTED NAME OF PREPARER DATE

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20 Entered 04/20/20 14:46:55 Page 2 of 12

 

 

Quarterly Operating Report
CASH BASIS-1

 

CASE NAME: HMSW CPA, PLLC |

CASE NUMBER: 18-43569-1 1MXM |

 

 

CASH RECEIPTS AND QUARTER QUARTER QUARTER QUARTER
DISBURSEMENTS 2020 Ist OTR
1. CASH - BEGINNING OF MONTH $ 3,856.02
RECEIPTS

. CASH SALES
. ACCOUNTS RECEIVABLE COLLECTIONS $ 2,961.25
LOANS AND ADVANCES

. SALE OF ASSETS

. LEASE & RENTAL INCOME
WAGES

. OTHER (ATTACH LIST)

. TOTAL RECEIPTS $ 2,961.25 | $ - $ =
DISBURSEMENTS
10. NET PAYROLL $ =
Hi. PAYROLL TAXES PAID
12. SALES,USE & OTHER TAXES PAID $ =
13. INVENTORY PURCHASES

14. MORTAGE PAYMENTS

15. OTHER SECURED NOTE PAYMENTS

 

 

 

 

 

 

 

 

 

 

 

woloo[~apatulelw]ro

 

 

 

FF
'

 

 

 

 

 

 

 

 

 

16. RENTAL & LEASE PAYMENTS $ 441.00
17. UTILITIES

18. INSURANCE $ “
19. VEHICLE EXPENSES

20. TRAVEL

 

21. ENTERTAINMENT

22. REPAIRS & MAINTENANCE

23. SUPPLIES

24. ADVERTISING

25. HOUSEHOLD EXPENSES

26. CHARITABLE CONTRIBUTIONS

 

 

 

 

 

 

 

 

27. GIFTS
28. OTHER (ATTACH LIST) $ 4,528.99
29. TOTAL ORDINARY DISBURSEMENTS $ 4,969.99 | $ 7 $ = $ 5

 

REORGANIZATION EXPENSES
30. PROFESSIONAL FEES

31. U.S. TRUSTEE FEES

32. OTHER (ATTACH LIST)

 

 

 

 

 

 

 

 

 

 

 

 

 

33. TOTAL REORGANIZATION EXPENSES $ = $ : $ - $ :
34, TOTAL DISBURSEMENTS $ 4,969.99 | $ : $ - $ :
35. NET CASH FLOW $ (2,008.74)| $ a $ $ :
36. CASH - END OF MONTH $ 1,847.28 | $ : $ = $ s

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20 Entered 04/20/20 14:46:55 Page 3 of 12

 

 

Quarterly Operating Report
CASH BASIS-1

 

CASE NAME: HMSW CPA, PLLC |

 

CASE NUMBER: _18-43569-1IMXM |

Other Deposits UARTER UARTER UARTER UARTER
2020 Ist

AL OTHER INCOME

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20 Entered 04/20/20 14:46:55 Page 4 of 12

 

 

Quarterly Operating Report
CASH BASIS-1

 

CASE NAME: HMSW CPA, PLLC |

 

CASE NUMBER: 18-43569-1 IMXM |

OTHER EXPENSE UARTER UARTER UARTER UARTER
2020 Ist

. BANK CHARGES $ 42.00

- COMPUTER & INTERNET CHARGES -

. CONTRACT LABOR 1,188.33

. MEETINGS & CONFERENCES

. JANITORIAL

. BUILDING MAINTENANCE

. PAYROLL LIABILITIES

. POSTAGE

. LICENSES & FEES

. SECURITY

. SOFTWARE 279.80

. TELEPHONE 2,928.56 | $

. UTILITIES

. CREDIT CARD FEES 89.94

. CLIENT COSTS

. OFFICE SUPPLIES

. CONTINUING EDUCATION

. TRANSFERS WORTHINGTON TO WF DIP

. MOVING EXPENSE

. CLIENT REFUND

. PENALTY/INTEREST

Sins NA ale] wlrml—

N[wl—|=7—7— 7 — | = | — T— | — 1 Te
—/OLOloois A [a] Rl/ wll] —|o

AL OTHER EXPENSES 4,528.99 | $

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20

Entered 04/20/20 14:46:55 Page 5 of 12

 

Quarterly Operating Report
CASH BASIS-1B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 of 1
CASE NAME: HMSW CPA, PLLC
CASE NUMBER: 18-43569-1 IMXM
CASH DISBURSEMENTS DETAIL QUARTER Ist QTR
CASH DISBURSEMENTS
DATE PAYEE PURPOSE AMOUNT
TOTAL CASH DISBURSEMENTS $ -
BANK ACCOUNT DISBURSEMENTS
debit card 01/02/20 |Life Storage Storage Rent $ 147.00
ACH 01/02/20 |Bankcard Merchant Credit card fees $ 22.28
ACH 01/04/20 |Care One Communications |Telephone $ 2,928.56
10409 01/21/20 |Texas Cloud Solutions Contract Labor $ 1,188.33
draft 01/29/20 |GoDaddy.com Software $ 43.26
draft 01/31/20 | Wells Fargo Bank Bank service charge $ 14.00
EFTPS 01/31/20 |Internal Revenue Service Payroll taxes $ 0.36
debit card 02/03/20 |Life Storage Storage Rent $ 147.00
draft 02/03/20 {GoDaddy.com Software $ 36.34
draft 02/03/20 |GoDaddy.com Software $ 115.00
ACH 02/03/20 |Bankcard Merchant Credit card fees $ 17.95
draft 02/28/20 |Wells Fargo Bank Bank service charge $ 14.00
draft 03/02/20 |GoDaddy.com Software $ 42.60
ACH 03/02/20 |Bankcard Merchant Credit card fees $ 49.71
debit card 03/05/20 |Life Storage Storage Rent $ 147.00
draft 03/30/20 |GoDaddy.com Software $ 42.60
draft 03/31/20 |Wells Fargo Bank Bank service charge $ 14.00
TOTAL BANK ACCOUNT DISBURSEMENTS $ 4,969.99
TOTAL DISBURSEMENTS FOR THE MONTH $ 4,969.99

 

 

 

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20

Entered 04/20/20 14:46:55 Page 6 of 12

 

 

Quarterly Operating Report

CASH BASIS-2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NAME: HMSW CPA, PLLC |
CASE NUMBER: 18-43569-1 MXM 1
BANK RECONCILIATIONS 2020
1st QTR
A. BANK: WellsFargo | WellsFargo WellsFargo
B. ACCOUNT NUMBER: 9972 9972 9972
C. PURPOSE (TYPE): DIP Acct DIP Acct DIP Acct
1. BALANCE PER BANK STATEMENT $ 1,847.28
2. ADD: TOTAL DEPOSITS NOT CREDITED $ -
3. SUBTRACT: OUTSTANDING CHECKS $ -
4. OTHER RECONCILING ITEMS
5. MONTH END BALANCE PER BOOKS $ 1,847.28 | $ - $ -
6. NUMBER OF LAST CHECK WRITTEN
INVESTMENT ACCOUNTS
DATE OF TYPE OF PURCHASE
BANK, ACCOUNT NAME & NUMBER PURCHASE INSTRUMENT PRICE
7.
8.
9.
10.
11. TOTAL INVESTMENTS $ -
CASH
12. CURRENCY ON HAND
113. TOTAL CASH - END OF MONTH 1,847.28 0.00 0.00

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20 Entered 04/20/20 14:46:55 Page 7 of 12

 

 

Quarterly Operating Report
CASH BASIS-3

 

CASE NAME: HMSW CPA, PLLC

CASE NUMBER: 18-43569-1 IMXM

 

ASSETS OF THE ESTATE

 

SCHEDULE "A"
REAL PROPERTY

SCHEDULE QUARTER QUARTER QUARTER

 

AMOUNT 2020 Ist OTR

 

 

 

 

. OTHER (ATTACH LIST)

 

ASTON ]=

. TOTAL REAL PROPERTY ASSETS

 

SCHEDULE "B"
PERSONAL PROPERTY

 

. CASH ON HAND

 

. CHECKING, SAVINGS, ETC.

 

1,178.02 | $ 1,847.28

 

. SECURITY DEPOSITS

 

. HOUSEHOLD GOODS

 

. BOOKS, PICTURES, ART

 

. WEARING APPAREL

 

. FURS AND JEWELRY

 

COls NAO) BON] =

. FIREARMS & SPORTS EQUIPMENT

 

‘wo

INSURANCE POLICIES

 

—_
ol:

. ANNUITIES

 

—_

. EDUCATION

 

—
N

. RETIREMENT & PROFIT SHARING

 

—
w

. STOCKS

 

>

. PARTNERSHIPS & JOINT VENTURES

 

a

. GOVERNMENT & CORPORATE BONDS

 

_
a

. ACCOUNTS RECEIVABLE

50,029.57 | $ 26,828.32

 

—
~

. ALIMONY

 

—
oo

. OTHER LIQUIDATED DEBTS

 

—
‘©

. EQUITABLE INTERESTS

 

N
So

. CONTINGENT INTERESTS

 

No

. OTHER CLAIMS

 

N
N

. PATENTS & COPYRIGHTS

 

NR
w

. LICENSES & FRANCHISES

 

NS
Sy

. CUSTOMER LISTS

 

N
wa

. AUTOS, TRUCKS & OTHER VEHICLES

 

N
n

. BOATS & MOTORS

 

N
~l

. AIRCRAFT

 

Ne
oo

. OFFICE EQUIPMENT

8,840.00 | $ 8,840.00

 

N
oO

. MACHINERY, FIXTURES & EQUIPMENT

 

ww
oS

. INVENTORY

5,673.75 | $ = $ = $ :

 

ww
—_

. ANIMALS

 

Ww
N

. CROPS

 

w
w

. FARMING EQUIPMENT

 

we
>

. FARM SUPPLIES

 

wd
wa

. OTHER : DUE FROM MEMBERS & EMP.

204,832.23 | $- 204,823.23 | $ 204,823.23 | $ 204,823.23

 

w
N

. TOTAL PERSONAL PROPERTY ASSETS

w

270,553.57 242,338.83 | $ 204,823.23 | $ 204,823.23

fF

 

ww
~

 

. TOTAL ASSETS

 

270,553.57 | $ _ 242,338.83 | $ 204,823.23 | $ 204,823.23

 

 

 

 

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20 Entered 04/20/20 14:46:55 Page 8 of 12

 

 

Quarterly Operating Report
CASH BASIS-4

 

CASE NAME: HMSW CPA, PLLC |

CASE NUMBER: 18-43569-1 IMXM |

 

 

 

 

 

 

 

 

 

QUARTER Ist 2020

LIABILITIES OF THE ESTATE

PREPETITION SCHEDULE

LIABILITIES AMOUNT PAYMENTS
1. SECURED ** 5 54,236.27 | $ 58,000.00
2. PRIORITY $ 30,293.13
3. UNSECURED $ 204,842.82
4. OTHER (ATTACH LIST)
5. TOTAL PREPETITION LIABILITIES $ 289,372.22 | $ 58,000.00

 

 

 

** Note: "Schedule Amount" was less than final allowed claim

POSTPETITION DATE AMOUNT DUE AMOUNT
LIABILITIES INCURRED OWED DATE PAST DUE
1. FEDERAL INCOME TAXES $ 2
2. FICA/MEDICARE
. STATE TAXES
4, REAL ESTATE TAXES
5. OTHER TAXES (ATTACH LI
6. TOTAL TAXES $ s
OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS (LIST NAMES OF CREDITO

Various $ 3,500.06 06/30/19

ADDITIONAL ATTACH
0. TOTAL OF LINES 7 - 29
1, TOTAL POSTPETITION LIABILITIES

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20

Entered 04/20/20 14:46:55 Page 9 of 12

 

 

Quarterly Operating Report
CASH BASIS-4A

 

CASE NAME; HMSW CPA, PLLC

 

 

CASE NUMBER: 18-43569-1 1] MXM

 

ACCOUNTS RECEIVABLE AGING

Quarter

Ist 2020

 

 

SCHEDULE
AMOUNT

QUARTER
Mar-20

QUARTER

QUARTER

 

0-30

 

. 31-60

 

. 61-90

 

91+

26,828.25

 

. TOTAL ACCOUNTS RECEIVABLE

26,828.25

 

AMOUNT CONSIDERED UNCOLLECTIBLE

6,126.25

 

. ACCOUNTS RECEIVABLE (NET)

 

FLAIR IS

20,702.00

 

 

 

 

 

AGING OF POSTPETITION TAXES
AND PAYABLES

 

 

TAXES PAYABLE

0-30
DAYS

31-60
DAYS

90+
DAYS

Total

 

. FEDERAL

 

. STATE

 

. LOCAL

 

. OTHER (ATTACH LIST)

 

MA} b] wily] —

. TOTAL TAXES PAYABLE

 

 

 

$ 2

 

 

PIAA ALA
t

 

 

 

|6. ACCOUNTS PAYABLE

[$ 3,500.06 | $

3,500.06 |

 

 

STATUS OF POSTPETITION TAXES

FEDERAL

 

BEGINNING
TAX
LIABILITY

AMOUNT
WITHHELD
OR ACCRUED

AMOUNT
PAID

ENDING
TAX
LIABILITY

 

. WITHHOLDING

$ =

$ -

 

. FICA-EMPLOYEE

$ =

$ =

fF
l

 

. FICA-EMPLOYER

$

$ =

 

. UNEMPLOYMENT

 

INCOME

 

. OTHER (ATTACH LIST) TWC

 

SY] A) Mp) wy pl)

TOTAL FEDERAL TAXES

 

STATE AND LOCAL

 

8. WITHHOLDING

 

9. SALES

 

10. EXCISE

 

11. UNEMPLOYMENT

 

12, REAL PROPERTY

 

13. PERSONAL PROPERTY

 

14. OTHER (ATTACH LIST)

 

15. TOTAL STATE & LOCAL

 

16. TOTAL TAXES

 

 

 

 

 

FIAlLALAlIASA SI HSA HAM S| ms
i

 

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20

Entered 04/20/20 14:46:55 Page 10 of 12

 

 

Quarterly Operating Report

CASH BASIS-5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NAME: HMSW CPA, PLLC
CASE NUMBER: 18-43569-1 IMXM
QUARTER 2020 Ist QTR
JPAYMENTS TO INSIDERS AND PROFESSIONALS
INSIDERS
NAME TYPE OF PAYMENT AMOUNT PAID | TTL PD TO DATE
L. Kent Sharp Compensation $ : $ 79,615.29
2. Cheree Bishop Compensation $ - $ 101,591.73
3. Weston Wylie Compensation $ - $ 22,503.00
4. Richard Wylie Compensation $ - $ 157,500.00
5. Mandolin Stebbins Compensation $ - $ 27,520.00
6. Coye Wylie Compensation $ - $ 38,500.00
TOTAL PAYMENTS TO INSIDERS $ - $ 427,230.02
PROFESSIONALS
DATE OF COURT ORDER AMOUNT AMOUNT TTL PAID TOTAL INCURRED
NAME AUTHORIZING PAYMENT APPROVED PAID TO DATE & UNPAID
1.
2s
3.
4,
5.
TOTAL PAYMENTS TO PROFESSIONALS $ - $ = = $ -

 

 

 

 

 

 

 

 

{POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS |

 

 

 

 

 

 

 

 

 

 

 

SCHEDULED AMOUNTS TOTAL
MONTHLY PAID UNPAID
NAME OF CREDITOR PAYMENTS DURING POST-
DUE MONTH PETITION
$ =
$ =
33
4.
Dy
6. TOTAL $ = $ 7 $ -

 

 

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20

Entered 04/20/20 14:46:55 Page 11 of 12

 

Quarterly Operating Report
CASH BASIS-6

 

CASE NAME:

HMSW CPA, PLLC

 

 

 

CASE NUMBER:

18-43569-1 IMXM

 

 

 

QUARTER

QUESTIONNAIRE

2020

4th 2019

 

YES NO

 

HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?

 

HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?

 

ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR
LOANS) DUE FROM RELATED PARTIES?

 

HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
THIS REPORTING PERIOD?

 

5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
DEBTOR FROM ANY PARTY?

 

6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?

 

PAST DUE?

7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES

 

8 ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?

 

9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?

 

DELINQUENT?

10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS

 

REPORTING PERIOD?

ll. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE

 

 

12. ARE ANY WAGE PAYMENTS PAST DUE?

 

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED
EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
DIP account closed after Plan confirmation.

 

 

INSURANCE

 

YES NO

 

1. ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
NECESSARY INSURANCE COVERAGES IN EFFECT?

 

2. ARE ALL PREMIUM PAYMENTS PAID CURRENT?

 

 

3. PLEASE ITEMIZE POLICIES BELOW

 

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE

BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN

EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.
Debtor has ceased operations and is liquidating.

 

 

 

INSTALLMENT PAYMENTS |

 

TYPE OF
POLICY

CARRIER

PERIOD
COVERED

PAYMENT AMOUNT
& FREQUENCY

 

Cyber Insurance

Travelers

11/1/2018 1/01/19

paid in full

 

Professional Liability

Travelers

12/15/18 I2/ALS/A9

Monthly $873.33

 

Business Owners Policy

The Hartford

09/03/18 09/03/19

Quarterly $553.00

 

Workers Compensation

The Hartford

09/03/18 09/03/19

Quarterly $227.25

 

 

 

 

 

 

 

Cancelled
Cancelled
Cancelled
Cancelled

 

 
Case 18-43569-mxm11 Doc 147 Filed 04/20/20

Entered 04/20/20 14:46:55 Page 12 of 12

 

 

Quarterly Operating Report
CASH BASIS-6A

2020

 

CASE NAME: HMSW CPA, PLLC

 

 

CASE NUMBER: 18-43569-11MXM

 

 

 

QUESTIONNAIRE FOOTNOTES |

QUARTEF Ist QTR 2020

 

2 - DIP Account was closed per instructions from Trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
